Name: Commission Regulation (EEC) No 1185/83 of 17 May 1983 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 129/20 Official Journal of the European Communities 19 . 5. 83 COMMISSION REGULATION (EEC) No 1185/83 of 17 May 1983 establishing unit values for the determination of the customs value of certain perishable goods elements communicated to the Commission in accor ­ dance with Article 1 (2) of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simplified procedures for the determination of the customs value of certain perishable goods ('), as last amended by Regulation (EEC) No 3063/82 (2), and in particular Article 1 thereof, Whereas Article 1 of that Regulation provides that the Commission shall periodically establish unit values for the products referred to in the classification in the Annex ; Whereas the result of applying the rules and criteria laid down in Regulation (EEC) No 1577/81 to the HAS ADOPTED THIS REGULATION : Article 1 The unit values provided for in Article 1 ( 1 ) of Regula ­ tion (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto. Article 2 This Regulation shall enter into force on 20 May 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 17 May 1983 . For the Commission Karl-Heinz NARJES Member of the Commission (') OJ No L 154, 13 . 6 . 1981 , p . 26 . (2) OJ No L 323 , 19 . 11 . 1982, p . 8 . 19 . 5 . 83 Official Journal of the European Communities No L 129/21 ANNEX Code NIMEXE code CCT heading No Description Amount of unit values per 100 kg net Bfrs/Lfrs Dkr DM FF £ Irl Lit F1 £ 1.10 07.01-13 1 07.01-15 1 07.01 All New potatoes 1324 235,73 66,10 198,94 20,92 39324 74,42 17,26 1.12 07.01-21 1 07.01-22 f 07.01 B I Cauliflowers 4443 796,33 223,32 667,69 70,67 132662 251,37 62,06 1.14 07.01-23 07.01 B II White cabbages and red cabbages 375 67,31 18,87 56,44 5,97 11214 21,24 5,24 1.16 ex 07.01-27 ex 07.01 B III Chinese cabbage 2277 405,30 113,66 342,03 35,98 67610 127,96 29,68 1.20 07.01-31 1 07.01-33 [ 07.01 D I Cabbage lettuce 4110 731,37 205,10 617,21 64,93 122004 230,91 53,56 1.22 ex 07.01-36 ex 07.01 D II Endives 1 214 217,62 61,02 182,46 19,31 36254 68,69 16,95 1.28 07.01-41 1 07.01-43 | 07.01 F I Peas 4057 721,93 202,45 609,24 64,09 120429 227,93 52,87 1.30 07.01-451 07.01-47 1 07.01 F II Beans (of the species Phaseolus) 5535 985,00 276,23 831,25 87,45 164314 310,99 72,14 1.32 ex 07.01-49 ex 07.01 F III Broad beans 1 082 192,62 54,22 162,58 17,15 32195 61,02 14,12 1.40 ex 07.01-54 ex 07.01 G II Carrots 761 135,42 37,97 114,28 12,02 22590 42,75 9,91 1.50 ex 07.01-59 ex 07.01 G IV Radishes 4618 821,87 231,35 693,68 73,21 137365 260,35 60,26 1.60 07.01-63 ex 07.01 H Onions (other than sets) 1 372 244,14 68,46 206,03 21,67 40726 77,08 17,88 1.70 07.01-67 ex 07.01 H Garlic 8353 1 486,45 416,85 1 254,42 131,97 247962 469,31 108,87 1.74 ex 07.01-68 ex 07.01 IJ Leeks 1423 255,03 71,52 213,83 22,63 42486 80,50 19,87 1.80 07.01 K Asparagus : l 1.80.1 ex 07.01-71  green 16954 3016,77 846,02 2545,87 267,83 503243 952,48 220,96 1.80.2 ex 07.01-71  other 24321 4358,76 1 222,36 3 654,68 386,86 726135 1 375,90 339,69 1.90 07.01-73 07.01 L Artichokes 2431 432,73 121,35 365,18 38,41 72186 136,62 31,69 1.100 07.01-75 1 07.01-77 f 07.01 M Tomatoes 3 304 587,99 164,89 496,21 52,20 98086 185,64 43,06 1.110 07.01-81 1 07.01-82 f 07.01 PI Cucumbers 3104 552,38 154,91 466,16 49,04 92145 174,40 40,45 1.112 07.01-85 07.01 Q II Chantarelles 31493 5 644,01 1 582,79 4732,32 500,93 940 247 1781,61 439,85 1.118 07.01-91 07.01 R Fennel 1335 237,70 66,91 200,63 21,17 39729 75,29 17,42 1.120 07.01-93 07.01 S Sweet peppers 3014 536,42 150,43 452,69 47,62 89484 169,36 39,29 1.130 07.01-94 ex 07.01 T Aubergines (Solanum melongena L.) 2 598 462,44 129,68 390,25 41,05 77142 146,00 33,87 1.140 07.01-96 ex 07.01 T Vegetable marrows (including courgettes) (Cucurbita pepo L. var . medullosa Alef.) 1258 223,87 62,78 188,92 19,87 37345 70,68 16,39 1.150 ex 07.01-99 ex 07.01 T Celery stalks and leaves 2837 504,89 141,59 426,08 44,82 84224 159,41 36,98 1.160 ex 07.06-90 ex 07.06 B Sweet potatoes, fresh, whole 3 674 658,42 184,64 552,06 58,43 109688 207,84 51,31 2.10 08.01-31 ex 08.01 B Bananas, fresh 2513 447,24 125,42 377,43 39,70 74607 141,20 32,75 2.20 ex 08.01-50 ex 08.01 C Pineapples , fresh 3 567 639,38 179,30 536,10 56,74 106517 201,83 49,82 2.30 ex 08.01-60 ex 08.01 D Avocados , fresh 7132 1 269,19 355,93 1071,08 112,68 211 721 400,72 92,96 2.40 ex 08.01-99 ex 08.01 H Mangoes and guavas, fresh 10175 1 810,54 507,74 1 527,92 160,74 302025 571,64 132,61 2.50 08.02 A I Sweet oranges, fresh : 2.50.1 08.02-02 08.02-06 08.02-12  Sanguines and semi-sanguines 2187 389,28 109,17 328,52 34,56 64939 122,91 28,51 08.02-16 I No L 129/22 Official Journal of the European Communities 19 . 5 . 83 Code NIMEXE code CCT heading No Description Amount of unit values per 100 kg net Bfrs/Lfrs Dkr DM FF £ Irl Lit F1 £ 2.50.2 08.02-03 08.02-07 08.02-13 08.02-17  Navels , Navelines, Navelates, Salustianas , Vernas, Valencia lates , Maltese , Shamoutis , Ovalis , Trovita and Hamlins 2156 383,66 107,59 323,77 34,06 64000 121,13 28,10 2.50.3 08.02-05 08.02-09 08.02-15 08.02-19  others 1436 257,36 72,17 215,79 22,84 42875 81,24 20,05 2.60 ex 08.02 B Mandarins including tangerines and satsumas, fresh, Clementines, wilkings and other similar citrus hybrids, fresh : 2.60.1 08.02-29  Monreales and satsumas 2325 413,33 116,39 348,81 36,83 69202 131,15 30,95 2.60.2 08.02-31  Mandarins and wilkings 2589 463,98 130,11 389,03 41,18 77295 146,46 36,15 2.60.3 08.02-32  Clementines 962 171,17 48,18 144,47 15,24 28 609 54,22 12,55 2.60.4 08.02-34 1 08.02-37 |  Tangerines and others 2135 379,98 106,56 320,67 33,73 63387 119,97 27,83 2.70 ex 08.02-50 ex 08.02 C Lemons, fresh 1757 312,80 87,72 263,97 27,77 52180 98,76 22,91 2.80 ex 08.02 D Grapefruit, fresh : \ 2.80.1 ex 08.02-70||  white 1718 305,81 85,76 258,08 27,15 51014 96,55 22,39 2.80.2 ex 08.02-70  pink 2735 486,79 136,51 410,80 43,21 81204 153,69 35,65 2.90 08.04-11 08.04-19 08.04-23 08.04 A I Table grapes 6210 1 105,11 309,91 932,61 98,11 184350 348,91 80,94 2.95 08.05-50 08.05 C Chestnuts 4338 777,47 218,03 651,88 69,00 129 521 245,42 60,59 2.100 08.06-13 08.06-15 08.06-17 08.06 A II Apples 2829 503,51 141,20 424,91 44,70 83993 1 58,97 36,87 2.110 08.06-33 08.06-35 08.06-37 08.06-38 08.06 B II Pears 3105 552,66 154,98 466,39 49,06 92193 174,49 40,47 2.115 08.06-50 08.06 C Quinces 2490 446,25 125,14 374,16 39,60 74342 140,86 34,77 2.120 08.07-10 08.07 A Apricots 2459 437,61 122,72 369,30 38,85 73000 138,16 32,05 2.130 ex 08.07-32 ex 08.07 B Peaches 7045 1 253,55 351,54 1 057,88 111,29 209112 395,78 91,81 2.140 ex 08.07-32 ex 08.07 B Nectarines 10143 1 803,11 507,74 1 521,66 160,67 301 888 572,15 135,02 2.150 08.07-51 1 08.07-55 [ 08.07 C Cherries 4191 751,20 210,66 629,86 66,67 125145 237,13 58,54 2.160 08.07-71 1 08.07-75 | 08.07 D Plums 4990 887,92 249,95 749,43 79,09 148405 281,27 65,10 2.170 08.08-11 1 08.08-15 | 08.08 A Strawberries 7582 1349,17 378,36 1 138,57 119,78 225062 425,97 98,81 2.175 08.08-35 08.08 C Fruit of the species Vaccinium myrtillus 8857 1 587,37 445,16 1 330,96 140,88 264444 501,07 123,70 2.180 08.09-11 ex 08.09 Water melons 1982 352,83. 98,94 297,76 31,32 58 858 111,40 25,84 2.190 08.09-19 ex 08.09 Melons (other than water melons) 5998 1 067,43 299,34 900,81 94,77 178 063 337,02 78,18 2.195 ex 08.09-90 ex 08.09 Pomegranates 7941 1 423,23 399,12 1 193,33 126,31 237099 449,26 110,91 2.200 ex 08.09-90 ex 08.09 Kiwis 17261 3071,46 861,35 2592,03 272,69 512367 969,75 224,96 2.205 ex 08.09-90 ex 08.09 Medlars 4361 776,05 217,63 654,91 68,90 129457 245,02 56,84